DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed September 3, 2020.
	Claims 1-20 are pending.  Claims 1, 13 and 20 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 23, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on September 3, 2020.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 recites “the second verification voltage is a second verification value less the first verification value,” in lines 27-29 and seems that it should be --the second verification voltage is a --.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: claim 20 recites “the second verification voltage is a second verification value less the first verification value,” in lines 28-30 and seems that it should be --the second verification voltage is a second verification value less than the first verification value--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (U.S. 2017/0206978; hereinafter “Joo”) in view of Shibata et al. (U.S. 2018/0240515; hereinafter “Shibata”).
	Regarding independent claim 1, Joo teaches a semiconductor storage device (Fig. 1), comprising:
(Fig. 1: 210); and
	a controller (Fig. 1: 100, 220 and 230) configured to perform a write operation on the plurality of memory cells (see Abstract), the write operation including a plurality of program loops (Fig. 6A:1st loop vpgm-3rd loop vpgm), each program loop including a program operation (Fig. 6C: L1: Vpgm1) and a verification operation (Fig. 6C: L1: VP1), wherein
	after a first program loop in which the controller applies a first program voltage to the plurality of memory cells in the program operation and a first verification voltage to the plurality of memory cells in the verification operation (Fig. 6C: L1: Vpgm1 and VP1), the controller performs a detection operation to count the number of memory cells with a threshold voltage above a first threshold value (see pages 6-7, par. 0076),
	in a second program loop (Fig. 6C: L2), after the detection operation, the controller applies a second program voltage to the plurality of memory cells in the program operation (Fig. 6C: L2: 2nd pulse (adjusted)) and a second verification voltage to the plurality of memory cells in the verification operation (Fig. 6C: L2: VP1 verify),
	the second program voltage is a first program value when the counted number of memory cells with a threshold voltage above the first threshold value is greater than a predetermined number (Fig. 4B (c): if the counted number is greater than 1000 the program value will be affected by a difference from -0.01V to -0.04V) and a second program value when the counted number is less than or equal to the predetermined number (Fig. 4B (c): if the counted number is less or equal 1000 the program value will be affected by a difference from 0V to +0.02V), the first program value being less than the second program value (Fig. 4B (c): the first program value will be affected negatively when the count is greater than 1000 and the second program value will be affected positively when the count is less or equal 1000).
	As discussed above, Joo’s semiconductor storage device is substantially identical in structure to the claimed “semiconductor storage device,” where the differences reside only in the remaining limitations relating to function of “the second verification voltage is a first verification value when the counted number of memory cells is greater than the predetermined number and a second verification value when the counted number of memory cells is less than or equal to the predetermined number, the first verification value being greater than the second verification value.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if it is shown that the prior art device and the claimed device are not substantially identical or proved that the prior art device is not capable of performing the functions or exhibit the properties recited, the application of different verification voltage based on the threshold voltage of the memory cells is obvious as follow:
	Similar to Joo, Shibata teaches a semiconductor storage device (Fig. 1), comprising a plurality of memory cells (Fig. 1: 11), and a controller (Fig. 1: 20) configured to perform a write operation on the plurality of memory cells (Fig. 41), the write operation including a plurality of program loops (Fig. 41, for example: a plurality of program loops when s100 is performed, when s104 is “no” and when s104 is “yes”, when S107 is performed), each program loop including a program operation and a verification operation (Fig. 41: steps s100, s101, s103, s105, s107, s109, s111).
	Furthermore, Shibata teaches in a second program loop (Fig. 41: a second program loop is performed when s104 is either “no” or “yes”), the controller (Fig. 1: 20) applies a second program voltage to the plurality of memory cells in the program operation (Fig. 41: s102 after S104 is equal “no” or s106 after s104 is equal “yes”) and a second verification voltage to the plurality of memory cells in the verification operation (Fig. 41: s101 after S104 is equal “no” or s105 after s104 is equal “yes”), and the second verification voltage is a first verification value when the counted number of memory cells is greater than the predetermined number (When the number of memory cells having Vth lower than AVL equal to or less than specified value, the number of memory cells having Vth greater than AVL is greater than specified value, see Fig. 43 (3)) and a second verification value when the counted number of memory cells is less than or equal to the predetermined number (Fig. 41: when s104 is equal “No”), the first verification value being greater than the second verification value (Fig. 41: when s104 is equal “yes” the verification value will be BVL and BV and when s104 is equal “no” the verification value will be AVL and AV, see also Fig. 42).
Since Shibata and Joo are from the same field of endeavor, the teachings of Shibata would have been recognized in the pertinent art of Joo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Shibata with the teachings of 
Regarding claim 2, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, the combination teaches wherein the plurality of memory cells are multi-bit memory cells (see Joo’s page 2, par. 0035 and see Shibata’s Abstract).
Regarding claim 3, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Shibata teaches wherein the first verification voltage is equal to the second verification voltage with the first verification value (for example, for the first loop s101 is performed and after S104 is equal “no” step s101 is repeated again with the same verification values).
Regarding claim 4, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein the first threshold value is equal to the first verification voltage (see page 5, par. 0064).
Regarding claim 5, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein the first threshold value is greater than the first verification voltage (see page 5, par. 0064-0065).
Regarding claim 6, Joo in combination with Shibata teaches the limitations with respect to claim 6.
(Fig. 6C: L3), the controller (Fig. 1: 100, 220 and 230) applies a third program voltage greater than the second program voltage to the plurality of memory cells in the program operation (Fig. 6C: Vpgm3) and a third verification voltage to the plurality of memory cells in the verification operation (Fig. 6C: VP1),
when the counted number of memory cells is greater than the predetermined number, the third verification voltage has the first verification value (Fig. 6C: VP1).
Similar to Joo, Shibata teaches a third program loop of the write operation after the second program loop.
Furthermore, Shibata teaches when the counted number of memory cells is less than or equal to the predetermined number, the third verification voltage has the second verification value (Fig. 41: when S108 is “no” step s105 is repeated).
Regarding claim 7, Joo in combination with Shibata teaches the limitations with respect to claim 6.
Furthermore, Shibata teaches wherein, in the verification operation of the third program loop, a fourth verification voltage greater than the third verification voltage is applied to the plurality of memory cells after the third verification voltage has been applied (Fig. 41: step 109).
Regarding claim 8, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein the write operation further comprises another detection operation after the second program loop to count the number of memory cells in the plurality of memory cells with a threshold voltage above the second verification (Fig. 8A: detection for L3 and L4 and counting the number of memory cells with a threshold voltage above VP1/VP2, see also page 7, par. 0082).
Regarding claim 9, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein, in the third and subsequent program loops of the write operation, the program voltage in the program operation is increased from the program voltage of the previous program loop in increments equal to the difference between the first program voltage and the second program voltage with the second program value (see Fig. 7C).
Regarding claim 10, Joo in combination with Shibata teaches the limitations with respect to claim 1.
As discussed above, Joo’s semiconductor storage device is substantially identical in structure to the claimed “semiconductor storage device,” where the differences reside only in the remaining limitations relating to function of “wherein in third and subsequent program loops of the write operation, the program voltage in the program operation is applied at a write pulse width less than a write pulse width in the program operations of the first and second program loops.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein, in a third program loop of the write operation (Fig. 5A: for example 3rd loop), the controller (Fig. 1: 100, 220 and 230) is configured to apply a third program voltage to the plurality of memory cells in the program operation (Fig. 8A: Vpgm3), the third program voltage being increased from the second program voltage by a first amount when the counted number is less than or equal to the predetermined number and a second amount when the counted number is greater than the predetermined number, and the first amount is greater than the second amount (Fig. 4B (c): when the counted number is less than 1000, the amount of increment is greater than when the counted number is greater than 1000).
Regarding claim 12, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, the combination teaches wherein the plurality of memory cells are NAND flash memory (see Joo’s page 2, par. 0035 and see Shibata’s page 3, par. 0085).
Regarding independent claim 13, Joo teaches a semiconductor storage device (Fig. 1), comprising:
a plurality of memory cells (Fig. 1: 210); and
a controller (Fig. 1: 100, 220 and 230) configured to perform a write operation on the plurality of memory cells (see Abstract), the write operation including:
a first program loop including a first program operation in which a first program voltage is applied to the plurality of memory cells and a first verification operation in (Fig. 6C: L1: Vpgm1 and VP1);
a detection operation after the first program loop, the detection operation comprising counting the number of memory cells in the plurality of memory cells having a threshold voltage above a first threshold value (see pages 6-7, par. 0076); and
a second program loop (Fig. 6C: L2) after the detection operation, the second program loop including a second program operation in which a second program voltage greater than the first program voltage is applied to the plurality of memory cells (Fig. 6C: L2: 2nd pulse (adjusted)) and a second verification operation in which a second verification voltage is applied to the plurality of memory cells (Fig. 6C: L2: VP1 verify), wherein
when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second program voltage is a first program value (Fig. 4B (c): if the counted number is greater than 1000 the program value will be affected by a difference from -0.01V to -0.04V), and
when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second program voltage is a second program value (Fig. 4B (c): if the counted number is less or equal 1000 the program value will be affected by a difference from 0V to +0.02V), greater than the first program value (Fig. 4B (c): the first program value will be affected negatively when the count is greater than 1000 and the second program value will be affected positively when the count is less or equal 1000).

For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if it is shown that the prior art device and the claimed device are not substantially identical or proved that the prior art device is not capable of performing the functions or exhibit the properties recited, the application of different verification voltage based on the threshold voltage of the memory cells is obvious as follow:
	Similar to Joo, Shibata teaches a semiconductor storage device (Fig. 1), comprising a plurality of memory cells (Fig. 1: 11), and a controller (Fig. 1: 20) configured to perform a write operation on the plurality of memory cells (Fig. 41), the write operation including a plurality of program loops (Fig. 41, for example: a plurality of program loops when s100 is performed, when s104 is “no” and when s104 is “yes”, when S107 is performed), each program loop including a program operation and a verification operation (Fig. 41: steps s100, s101, s103, s105, s107, s109, s111).
	Furthermore, Shibata teaches in a second program loop (Fig. 41: a second program loop is performed when s104 is either “no” or “yes”), when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second verification voltage is a first verification value (When the number of memory cells having Vth lower than AVL equal to or less than specified value, the number of memory cells having Vth greater than AVL is greater than specified value, see Fig. 43 (3)), and when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number (Fig. 41: when s104 is equal “No”), the second verification voltage is a second verification value less than the first verification value (Fig. 41: when s104 is equal “yes” the verification value will be BVL and BV and when s104 is equal “no” the verification value will be AVL and AV, see also Fig. 42).
Since Shibata and Joo are from the same field of endeavor, the teachings of Shibata would have been recognized in the pertinent art of Joo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Shibata with the teachings of Joo for the purpose of improve reliability of written data, see Shibata’s page 22, par. 0386.
Regarding claim 14, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, Joo teaches wherein, when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second program voltage is greater than the first program voltage by a first amount (Fig. 4B (c) when the counted number of memory cells having a threshold voltage above the first threshold value is less than 1000, the second program voltage is greater than the first program voltage by +0.01V and/or +0.02V), and subsequent program loops in the write operation after the second program loop have program voltages increased by the first amount from the program voltage of the previous program loop (see Fig. 7C).
Regarding claim 15, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, Joo teaches wherein the write operation further includes another detection operation after the second program loop (see Fig. 8A).
Regarding claim 16, Joo in combination with Shibata teaches the limitations with respect to claim 15.
Furthermore, Joo teaches wherein the other detection operation comprises counting the number of memory cells in the plurality of memory cells having a threshold voltage above a second threshold value that is equal to the second verification value (Fig. 8A: detection for L3 and L4 and counting the number of memory cells with a threshold voltage above VP1/VP2, see also page 7, par. 0082).
Regarding claim 17, Joo in combination with Shibata teaches the limitations with respect to claim 13.
As discussed above, Joo’s semiconductor storage device is substantially identical in structure to the claimed “semiconductor storage device,” where the differences reside only in the remaining limitations relating to function of “wherein, in any subsequent program loops of the write operation after the second program loop, a respective program voltage is applied at a write pulse width less than a write pulse width in the program operations of the first and second program loops.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 18, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, Joo teaches wherein the write operation further includes a third program loop (Fig. 5A: for example 3rd loop) in which a third program voltage is applied to the plurality of memory cells (Fig. 8A: Vpgm3), the third program voltage being increased from the second program voltage by a first amount when the counted number is less than or equal to the predetermined number and a second amount when the counted number is greater than the predetermined number, and the first amount is greater than the second amount (Fig. 4B (c): when the counted number is less than 1000, the amount of increment is greater than when the counted number is greater than 1000).
Regarding claim 19, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, the combination teaches wherein the plurality of memory cells are NAND flash memory cells (see Joo’s page 2, par. 0035 and see Shibata’s page 3, par. 0085).
Regarding independent claim 20, Joo teaches a method of writing data to a plurality of memory cells (see Abstract), the method comprising:
performing a write operation on a plurality of memory cells (see Abstract), the write operation including:
a first program loop including a first program operation in which a first program voltage is applied to the plurality of memory cells and a first verification operation in which a first verification voltage is applied to the plurality of memory cells (Fig. 6C: L1: Vpgm1 and VP1);
a detection operation after the first program loop, the detection operation comprising counting the number of memory cells in the plurality of memory cells having a threshold voltage above a first threshold value (see pages 6-7, par. 0076); and
a second program loop (Fig. 6C: L2) after the detection operation, the second program loop including a second program operation in which a second program voltage greater than the first program voltage is applied to the plurality of memory cells (Fig. 6C: L2: 2nd pulse (adjusted)) and a second verification operation in which a second (Fig. 6C: L2: VP1 verify), wherein
when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second program voltage is a first program value (Fig. 4B (c): if the counted number is greater than 1000 the program value will be affected by a difference from -0.01V to -0.04V), and 
when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second program voltage is a second program value (Fig. 4B (c): if the counted number is less or equal 1000 the program value will be affected by a difference from 0V to +0.02V), greater than the first program value (Fig. 4B (c): the first program value will be affected negatively when the count is greater than 1000 and the second program value will be affected positively when the count is less or equal 1000).
However, Joo is silent with respect to when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second verification voltage is a first verification value, and when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second verification voltage is a second verification value less than the first verification value.
Similar to Joo, Shibata teaches method of writing data to a plurality of memory cells (Fig. 41), the write operation including a plurality of program loops (Fig. 41, for example: a plurality of program loops when s100 is performed, when s104 is “no” and when s104 is “yes”, when S107 is performed), each program loop including a (Fig. 41: steps s100, s101, s103, s105, s107, s109, s111).
	Furthermore, Shibata teaches in a second program loop (Fig. 41: a second program loop is performed when s104 is either “no” or “yes”), when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second verification voltage is a first verification value (When the number of memory cells having Vth lower than AVL equal to or less than specified value, the number of memory cells having Vth greater than AVL is greater than specified value, see Fig. 43 (3)), and when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number (Fig. 41: when s104 is equal “No”), the second verification voltage is a second verification value less than the first verification value (Fig. 41: when s104 is equal “yes” the verification value will be BVL and BV and when s104 is equal “no” the verification value will be AVL and AV, see also Fig. 42).
Since Shibata and Joo are from the same field of endeavor, the teachings of Shibata would have been recognized in the pertinent art of Joo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Shibata with the teachings of Joo for the purpose of improve reliability of written data, see Shibata’s page 22, par. 0386.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825